                                           Case 4:20-cv-06556-YGR Document 3 Filed 11/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOSHUA HILL,
                                   7                                                        Case No. 20-cv-06556-YGR (PR)
                                                        Petitioner,
                                   8
                                                  v.                                        ORDER OF DISMISSAL WITHOUT
                                   9                                                        PREJUDICE
                                         JOSIE GASTELO, Warden,1
                                  10
                                                        Respondent.
                                  11

                                  12          On September 18, 2020, Petitioner, a state prisoner, filed the present petition for a writ of
Northern District of California
 United States District Court




                                  13   habeas corpus pursuant to 28 U.S.C. § 2254. On the same day the action was filed the Court sent

                                  14   a notification to Petitioner informing him that his action could not go forward until he paid the

                                  15   filing fee or filed a completed prisoner’s in forma pauperis application. The Clerk of the Court

                                  16   sent Petitioner a blank in forma pauperis application and told him that he must pay the fee or

                                  17   return the completed application within twenty-eight days or his action would be dismissed.

                                  18          More than twenty-eight days have passed and Petitioner has not paid the filing fee,

                                  19   returned the in forma pauperis application or otherwise communicated with the Court.

                                  20          IT IS HEREBY ORDERED THAT this action is DISMISSED WITHOUT PREJUDICE.

                                  21   The Clerk shall terminate all pending motions and close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 11/16/2020                               ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27
                                              1
                                  28            Josie Gastelo, the current warden of the prison where Petitioner is incarcerated, has been
                                       substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
